DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s communication filed on October 01, 2020 and preliminary amendment concurrently filed therewith.  In virtue of this amendment:
Claim 18 is cancelled;
Claims 19-20 are newly added; and thus,
Claims 1-17 and 19-20 are now pending in the instant application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/01/2020 and 11/10/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Quayle Action
This application is in condition for allowance except for the following formal matters: 
Claim 1 is objected to because of the following informalities:  
Claim 1, in line 8, “which” should be changed to --the--
Appropriate correction is required.
Claims 2-14 and 20 are also objected as being dependent upon objected claim 1.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Allowable Subject Matter
Claims 1-17 and 19-20 would be allowable if corrected to overcome the objection set forth above.
The following is a statement of reasons for the indication of allowable subject matter:  
Prior art of record fails to disclose or fairly suggest the following limitations:
An illumination system … comprising … “a marker system comprising a marker emitter unit for emitting a marker signal and a marker receiver unit for detecting at least a portion of the marker signal, wherein the illumination system is configured to localize the object within an area of the object space on the basis of the distance image and individualise the object using the signal portion received with the marker receiver unit, and illuminate the object accordingly with the illumination unit”, in combination with the remaining claimed limitations as claimed in independent claim 1 (claims 2-14 and 20 would be allowable as being dependent on claim 1).
A method for operating an illumination system … comprising … “detecting the marker signal with a marker receiver unit; recording a distance image of the object space with the object according to a distance measuring unit; localizing the object within at least an area of the object space on the basis of the distance image; and individualizing and illuminating the object on the basis of the marker signal”, in combination with the remaining claimed limitations as claimed in independent claim 15 (claims 16-17 and 19 would be allowable as being dependent on claim 15).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Knoll et al. – US 10,701,253
Prior art Bosua et al. – US 10,375,789
Prior art Vlutters et al. – US 8,755,561
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010. The examiner can normally be reached Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        June 7, 2022